Name: Commission Regulation (EC) No 1544/1999 of 14 July 1999 derogation from Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R1544Commission Regulation (EC) No 1544/1999 of 14 July 1999 derogation from Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty Official Journal L 180 , 15/07/1999 P. 0007 - 0008COMMISSION REGULATION (EC) No 1544/1999of 14 July 1999derogation from Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Commission Regulation (EC) No 2491/98(2), and in particular the first subparagraph of Article 8(3) thereof,(1) Whereas Commission Regulation (EC) No 1223/94(3), as last amended by Regulation (EC) No 1367/1999(4), provides that advance-fixing certificates for cereals exported in the form of goods not covered by Annex I to the Treaty are valid until the end of the fith month following that of application;(2) Whereas the current situation on the maize market makes it desirable to limit the issuing of certificates in order to avoid committing quantities from the new marketing year; whereas certificates to be issued in forthcoming months must be reserved for exports carried out before the end of August 1999; whereas, to that end, the term of validy of advance-fixing certificates to be issued for execution up to 31 August 1999 must be temporarily limited; whereas a temporary derogation should therefore be introduced to Article 4(1) of Regulation (EC) No 1223/94;(3) Whereas, in order to ensure sound management of the market and to prevent speculation, provision should be made for customs export formalities for certain certificates for maize exported in the form of goods not covered by Annex I to be completed by 31 August 1999 at the latest, either as direct exports or as exports under the arrangements laid down in Articles 4 and 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products(5), as amended by Regulation (EEC) No 2026/83(6); whereas such limitation entails a derogation from the provisions of Articles 28(6) and 29(5) of Commission Regulation (EC) No 800/1999 of 15 April laying down common detailed rules for the application of the system of refunds on agricultural products(7);(4) Whereas the provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Article 4(1) of Regulation (EC) No 1223/94, advance-fixing certificates for maize - with the exception of maize employed in the form of glucose, glucose syrup, maltodextrine and maltodextrine syrup covered by CN codes 1702 30 51, 1702 30 59, 1702 30 91, 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 75, 1702 90 79 and 2106 90 55 - applied for from the date entry into force of this Regulation to 31 August 1999 shall be valid until 31 August 1999.2. Export formalities for the above certificates must be completed by 31 August 1999 at the latest.The limitation shall also apply to the formalities referred to in Article 32 of Regulation (EC) No 800/1999 in respect of products placed under the arrangements referred to in Regulation (EEC) No 565/80 under cover of such certificates.One of the following shall be entered in Section 22 of the certificates:LimitaciÃ ³n establecida en el apartado 2 del artÃ ­culo 1 del Reglamento (CE) n ° 1544/1999BegrÃ ¦nsning in henhold til artikel 1, stk. 2, I forordning (EF) nr. 1544/1999KÃ ¼rzung der GÃ ¼ltigkeitsdauer gemÃ ¤Ã  Artikel 1 Absatz 2 der Verordnung (EG) Nr. 1544/1999Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  ÃÃ Ã ¿Ã ²Ã »Ã µÃÃ Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1544/1999Limitation provided for in Article 1(2) of Regulation (EC) No 1544/1999Limitation prÃ ©vue Ã l'article 1er paragraphe 2 du rÃ ¨glement (CE) n ° 1544/1999Limitazione prevista all'articolo 1, paragrafo 2, del regolamento (CE) n. 1544/1999Beperking als bepaald in artikel 1, lid 2, van Verordening (EG) nr. 1544/1999LimitaÃ §Ã £o estabelecida no n.o 2 do artigo 1.o do Regulamento (CE) n.o 1544/1999Asetuksen (EY) N:o 1544/1999 1 artiklan 2 kohdassa sÃ ¤Ã ¤detty rajoitusBegrÃ ¤nsning enligt artikel 1.2 i fÃ ¶rordning (EG) nr 1544/1999.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 309, 19.11.1998, p. 28.(3) OJ L 136, 31.5.1994, p. 33.(4) OJ L 162, 26.6.1999, p. 31.(5) OJ L 62, 7.3.1980, p. 5.(6) OJ L 199, 22.7.1983, p. 12.(7) OJ L 102, 17.4.1999, p. 11.